Citation Nr: 1740013	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a deviated septum.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1998 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's deviated septum was manifested by less than 50 percent obstruction of the nasal passage on both sides and less than complete obstruction on one side.  

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was incurred in service by exposure to excessive and harmful noise in connection with the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6502 (2016).

2.  The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  Deviated Septum

Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A deviated septum is rated pursuant to 38 C.F.R. § 4.97, DC 6502. Under that code, traumatic deviation of the nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.

Analysis

The Veteran contends that his deviated septum symptoms are worse than prescribed by his current non-compensable rating.  The Veteran stated in October 2002 in his discharge medical report that he still had numbness and an obstructed nose/airway.  The Veteran stated, and the medical records show, that the Veteran had a septoplasty in July 2002.  

The Veteran was afforded an examination for his deviated septum in April 2012.  The Veteran believes the April 2012 examination to be inadequate.  The Veteran stated the examiner looked at his face, told the nurse to take a photo, and then left without physically examining him.  The examiner noted the Veteran did not have a deviated nasal septum and there was not at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  Despite the Veteran's contentions that the April 2012 examination was cursory, the examiner was able to give a full medical opinion regarding the Veteran's nasal condition.  While the Veteran is competent and credible to report the symptoms he experiences, such as numbness in his nose, due to his nasal condition, he is not competent to testify as to conditions requiring medical knowledge, such as the percentage of obstruction of the nasal passageway.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the medical evidence shows that the Veteran's percentage of nasal blockage does not meet the required level for the next higher, 10 percent, compensable rating.

The Board has considered other diagnostic codes of the nose and throat, but finds that they are not appropriate to rate the Veteran's disability.  The April 2012 examiner stated the Veteran did not have a benign or malignant neoplasm or metastases related to his nasal septum.  The examiner stated the Veteran did not have chronic sinusitis and had no symptoms of chronic sinusitis. The examiner did state there was permanent hypertrophy of the nasal turbinates.  Under DC 6523, a 10 percent rating is warranted for bacterial rhinitis with permanent hypertrophy of turbinates with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  While the Veteran was noted to have hypertrophy of turbinates, the Veteran is not diagnosed with bacterial rhinitis and does not have greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A rating under Diagnostic Code 6504 is not warranted as the Veteran has not lost part of his nose, nor has there been nasal scarring.  As there is no diagnosis of sinusitis and/or evidence of incapacitating episodes, a rating under Diagnostic Codes 6510 to 6514 is not appropriate.  Further, the Veteran has not been diagnosed with tuberculous, laryngitis, laryngectomy, complete organic aphonia, stenosis of the larynx, a pharynx injury, allergic or vasomotor rhinitis, and/or granulomatous rhinitis.  Thus, a compensable disability rating is not warranted under any other diagnostic code for the nose and throat.  38 C.F.R. § 4.97, Diagnostic Codes 6504-6524.

IV.  Tinnitus

Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran claims that his tinnitus is related to noise exposure during service.  The Veteran's military occupational specialty (MOS) was Assault Amphibious Vehicle Repairer.  The Veteran stated he spent most of his days close to vehicle engines.  The Veteran also stated he was exposed to explosives and weapons firing systems testing.  The Veteran stated the ringing in his ears has become extremely bothersome and interferes with his focus.  The Veteran received a VA audiological examination in April 2012.  In this examination, the examiner noted the Veteran had tinnitus and that the tinnitus had started while in service.  Therefore, the only remaining question is whether there is a nexus between the claimed in-service tinnitus and the present tinnitus  

The April 2012 examiner opined that the Veteran's tinnitus was less likely than not due to his time in the military because the Veteran did not otherwise suffer from hearing loss.  However, hearing loss is not a requirement to find a nexus between the Veteran's in-service tinnitus and his current tinnitus.  As such, the examiner's nexus opinion is of limited probative value.

Tinnitus is defined as a "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Given the nature of tinnitus, it is a rare type of disability for which the Veteran is competent to establish the onset, continuity, and current presence of tinnitus on the basis of his own lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify as to ringing in the ears (tinnitus)).  Thus, the Veteran is competent to state that he began experiencing tinnitus during service, and that it has continued to the present.

Moreover, the Board finds the Veteran's statements with respect to in-service onset and subsequent continuity of symptoms of tinnitus to be credible.  They are consistent with the nature of his service, and the Board finds no reason to question the veracity of such assertions.  Moreover, when viewed in relation to his noise exposure in service, the Veteran's statements are entitled to probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present. Cf. 38 C.F.R. § 3.303 (b).

In light of the facts noted above, including the Veteran's competent, credible assertions, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for a deviated septum is denied.

Service connection for tinnitus is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


